                  Case 1:13-cr-00634-LTS Document 88 Filed 08/17/21 Page 1 of 1




                                                         MEMO ENDORSED




The foregoing request for adjournment of the
forfeiture hearing is granted. The parties are
directed to provide the proposed forfeiture
stipulation and order for the Court’s
consideration by August 20, 2021, or
otherwise provide a status update with regard
to the same. Dkt no. 87 resolved. SO
ORDERED.
8/17/2021
/s/ Laura Taylor Swain, Chief USDJ
